DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 03/06/2020, 03/29/2021, 06/29/2021, 01/24/2022.  These IDS have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6 and 12, the term “about” is indefinite because it is not clear what range of pressures is covered by the term “about”.  The specification provides no guidance as to how it should be interpreted and therefore the metes and bounds of the range is not known.  For the purposes of applying prior art, Examiner is interpreting “about” as anything below atmospheric pressure.  See MPEP §2173.05(III)(A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Niedospial (USPN 6,179,823).

Regarding claim 13, Niedospial discloses in at least figure 14A a collapsible, flexible bioprocessing container (210), the container comprising at least two opposing flexible walls (col. 7, lines 38-65), wherein the surface of the walls internal to the container comprise a plurality of channels (280) on said walls (col. 13, lines 3-17).
  
Regarding claim 14,  Niedospial discloses the plurality of channels (280) are embossed on said walls (col. 13, lines 3-17).  

Regarding claim 17,  Niedospial discloses the container (210) further comprises fittings (30), tubing (258), connectors (320), and a combination thereof (col. 7, line 38 through col. 8, line 2, col. 11, lines 55-67).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niedospial in view of Balteau et al. (USPN 4,790,815; “Balteau”).

Regarding claim 15, Niedospial discloses all the limitations of claim 13, on which this claim depends.
Niedospial  is silent to wherein the surface of the walls are matte surfaces.  
In the same field of endeavor, Balteau teaches a collapsible, flexible bioprocessing container (10) (col. 1, lines 5-17) having textured walls (44) wherein the surface of the walls (44) are matte surfaces (col. 3, line 65 through col. 4, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the walls of Niedospial’s container matte as taught by Balteau for the purpose of preventing the two flexible walls from sticking or adhering to each other during sterilization (col. 4, lines 28-36).

Regarding claim 19,  Niedospial discloses all the limitations of claim 14, on which this claim depends.
Niedospial  is silent to wherein the surface of the walls are matte surfaces.  
In the same field of endeavor, Balteau teaches a collapsible, flexible bioprocessing container (10) (col. 1, lines 5-17) having textured walls (44) wherein the surface of the walls (44) are matte surfaces (col. 3, line 65 through col. 4, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the walls of Niedospial’s container matte as taught by Balteau for the purpose of preventing the two flexible walls from sticking or adhering to each other during sterilization (col. 4, lines 28-36).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niedospial in view of Harhen et al. (US 2019/0046397; “Harhen”).

Regarding claim 16, Niedospial discloses all the limitations of claim 13 on which this claim depends.
Niedospial does not explicitly state that the container is pre-folded.
In the same field of endeavor, Harhen teaches that an assembled bioprocessing container is “pre-folded” by virtue of being injection molded and folded and sealed shut to result in a liquid tight vessel for fluids (see ¶¶ [0032]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have Niedospial’s container pre-folded as suggested by Harhen for the purpose of manufacturing a container that is resistant to burst, tear and puncture (see abstract).

Regarding claim 20, Niedospial discloses all the limitations of claim 14 on which this claim depends.
Niedospial does not explicitly state that the container is pre-folded.
In the same field of endeavor, Harhen teaches that an assembled bioprocessing container is “pre-folded” by virtue of being injection molded and folded and sealed shut to result in a liquid tight vessel for fluids (see ¶¶ [0032]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have Niedospial’s container pre-folded as suggested by Harhen for the purpose of manufacturing a container that is resistant to burst, tear and puncture (see abstract).

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hogreve (US 2017/0205307) in view of Niedospial.

Regarding claim 1, Hogreve discloses in at least figures 1 and 3 a method comprising: a) providing a collapsible, flexible bioprocessing container (1), the container (1) comprising at least two opposing flexible walls (¶¶ [0004]-[0005]), b) evacuating air from the container (1) to a negative atmospheric pressure (¶ [0079]) and ; c) monitoring mass flow so as to determine the integrity of the container (1) (¶¶ [0083]-[0084]).
Hogreve is silent to Applicant’s particular bioprocessing container.
Niedospial teaches in figure 14A a collapsible, flexible bioprocessing container (210), the container (210) comprising at least two opposing flexible walls (col. 7, lines 38-65), wherein the surface of the walls internal to the container (210) comprise a plurality of channels (280) on said walls (col. 13, lines 3-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to perform Hogreve’s method on Niedospial’s particular container for the purpose of determining the effect different embossing patterns have on container integrity.
Furthermore, courts have ruled that applying a known method (Hogreve integrity testing of bioprocessing bags) to a known device (Niedospial’s particular bioprocessing bag) to achieve a predictable result (testing the integrity of a bioprocessing bag) is within the purview of one having ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 2, Niedospial teaches the plurality of channels (280) are embossed on said walls (col. 13, lines 3-17).   
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 5, Niedospial teaches the container (210) further comprises fittings (30), tubing (258), connectors (320), and a combination thereof (col. 7, line 38 through col. 8, line 2, col. 11, lines 55-67).  
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 

Regarding claim 6, Hogreve discloses the negative atmospheric pressure is between about -1 psi to -14 psi (¶¶ [0014]-[0015]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hogreve in view of Niedospial and Balteau.
 
Regarding claim 3, Hogreve and Niedospial disclose all the limitations of claim 1 on which this claim depends.
Niedospial  is silent to wherein the surface of the walls are matte surfaces.  
In the same field of endeavor, Balteau teaches a collapsible, flexible bioprocessing container (10) (col. 1, lines 5-17) having textured walls (44) wherein the surface of the walls (44) are matte surfaces (col. 3, line 65 through col. 4, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the walls of Niedospial’s container matte as taught by Balteau for the purpose of preventing the two flexible walls from sticking or adhering to each other during sterilization (col. 4, lines 28-36).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hogreve in view of Niedospial and Harhen.

Regarding claim 4, Hogreve and Niedospial disclose all the limitations of claim 1 on which this claim depends.
 Niedospial does not explicitly state that the container is pre-folded.
In the same field of endeavor, Harhen teaches that an assembled bioprocessing container is “pre-folded” by virtue of being injection molded and folded and sealed shut to result in a liquid tight vessel for fluids (see ¶¶ [0032]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have Niedospial’s container pre-folded as suggested by Harhen for the purpose of manufacturing a container that is resistant to burst, tear and puncture (see abstract).

Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hogreve in view of Niedospial and Terentiev et al. (US 2011/0011164; “Terentiev”).

Regarding claim 7,  Hogreve discloses in at least figures 1 and 3 a method of detecting a defect in a collapsible, flexible bioprocessing container (1) (¶¶ [0004]-[0005]) comprising: a) providing a collapsible, flexible bioprocessing container (1), the container (1) comprising at least two opposing flexible walls (¶¶ [0004]-[0005]), b) evacuating air from the container (1) to a negative atmospheric pressure (¶ [0079]) and ; c) monitoring mass flow wherein an increase in mass flow indicates the presence of a defect (¶¶ [0083]-[0084]).
Hogreve is silent to Applicant’s particular bioprocessing container.
Niedospial teaches in figure 14A a collapsible, flexible bioprocessing container (210), the container (210) comprising at least two opposing flexible walls (col. 7, lines 38-65), wherein the surface of the walls internal to the container (210) comprise a plurality of channels (280) on said walls (col. 13, lines 3-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to perform Hogreve’s method on Niedospial’s particular container for the purpose of determining the effect different embossing patterns have on container integrity.
Furthermore, courts have ruled that applying a known method (Hogreve integrity testing of bioprocessing bags) to a known device (Niedospial’s particular bioprocessing bag) to achieve a predictable result (testing the integrity of a bioprocessing bag) is within the purview of one having ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007). 
Hogreve does explicitly disclose the defect is 2 microns or larger.
In the same field of endeavor, Terentiev teaches a method of detecting a 2 micron or larger defect (¶¶ [0039], [0051]) in a collapsible, flexible container (¶ [0004]) using a similar technique (sensing mass flow from the bag to a surrounding test chamber, see e.g. ¶¶ [0030]-[0036]).  This would lead on having ordinary skill in the art to believe that Hogreve’s method is also for detecting defects larger than 2 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hogreve’s method to detect defects larger than 2 microns as explained by Terentiev for the purpose of detecting defects that are large enough for liquid to leak out.

Regarding claim 8, Niedospial teaches the plurality of channels (280) are embossed on said walls (col. 13, lines 3-17).   
The reasons and motivation for combining are the same as recited in the rejection of claim 7 above. 

Regarding claim 11, Niedospial teaches the container (210) further comprises fittings (30), tubing (258), connectors (320), and a combination thereof (col. 7, line 38 through col. 8, line 2, col. 11, lines 55-67).  
The reasons and motivation for combining are the same as recited in the rejection of claim 7 above. 

Regarding claim 12, Hogreve discloses the negative atmospheric pressure is between about -1 psi to -14 psi (¶¶ [0014]-[0015]).  
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hogreve in view of Niedospial, Terentiev, and Balteau.

Regarding claim 9, Hogreve, Niedospial and Terentiev disclose all the limitations of claim 7 on which this claim depends.
Niedospial  is silent to wherein the surface of the walls are matte surfaces.  
In the same field of endeavor, Balteau teaches a collapsible, flexible bioprocessing container (10) (col. 1, lines 5-17) having textured walls (44) wherein the surface of the walls (44) are matte surfaces (col. 3, line 65 through col. 4, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the walls of Niedospial’s container matte as taught by Balteau for the purpose of preventing the two flexible walls from sticking or adhering to each other during sterilization (col. 4, lines 28-36).

Regarding claim 18, Hogreve, Niedospial and Terentiev disclose all the limitations of claim 8 on which this claim depends.
Niedospial  is silent to wherein the surface of the walls are matte surfaces.  
In the same field of endeavor, Balteau teaches a collapsible, flexible bioprocessing container (10) (col. 1, lines 5-17) having textured walls (44) wherein the surface of the walls (44) are matte surfaces (col. 3, line 65 through col. 4, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the walls of Niedospial’s container matte as taught by Balteau for the purpose of preventing the two flexible walls from sticking or adhering to each other during sterilization (col. 4, lines 28-36).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hogreve in view of Niedospial, Terentiev, and Harhen.

Regarding claim 10, Hogreve, Niedospial and Terentiev disclose all the limitations of claim 7 on which this claim depends.
 Niedospial does not explicitly state that the container is pre-folded.
In the same field of endeavor, Harhen teaches that an assembled bioprocessing container is “pre-folded” by virtue of being injection molded and folded and sealed shut to result in a liquid tight vessel for fluids (see ¶¶ [0032]-[0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have Niedospial’s container pre-folded as suggested by Harhen for the purpose of manufacturing a container that is resistant to burst, tear and puncture (see abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0260449 to Thenard et al. appears to be the closest prior art to Applicant’s disclosed method.  However, due to its effective filing date is it not available as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/           Primary Examiner, Art Unit 2863